2016 IL App (2d) 160594
                                  No. 2-16-0594
                          Opinion filed November 3, 2016
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF                      ) Appeal from the Circuit Court
KARYN PIEGARI,                         ) of Du Page County.
                                       )
      Petitioner-Appellant,            )
                                       )
and                                    ) No. 15-D-53
                                       )
ALEXANDER PIEGARI,                     ) Honorable
                                       ) Robert E. Douglas,
      Respondent-Appellee.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court, with opinion.
       Presiding Justice Schostok and Justice Burke concurred in the judgment and opinion.

                                           OPINION

¶1     Petitioner, Karyn Piegari, appeals from the trial court’s interlocutory order that denied her

petition to hyphenate her children’s surnames and that, on the motion of respondent, Alexander

Piegari, enjoined Karyn from hyphenating the children’s surnames on any “official document.”

We affirm.

¶2     Karyn and Alexander were married in September 2011. Their marriage resulted in three

children—L.K.P., D.K.P., and J.J.P. In January 2015, Karyn petitioned to dissolve the marriage.

(The parties’ dissolution case is still pending in the trial court.) In March 2015, the trial court

granted Karyn exclusive possession of the marital home. One year later, in March 2016, an

agreed parenting plan was entered, which allocated to Karyn a majority of the parenting time
2016 IL App (2d) 160594


(Alexander had the children on two weeknights, for two hours, and on one weekend day each

week) but granted both Karyn and Alexander equal decision-making responsibilities for the

children.

¶3     In June 2016, Karyn filed a petition seeking a court order to change the children’s

surnames, pursuant to section 21-101 of the Code of Civil Procedure (Code) (735 ILCS 5/21-101

(West 2014)). In the petition, Karyn alleged, inter alia, that, after the dissolution of her marriage

to Alexander, she wished to resume the use of her maiden name—“Crider”—and that

hyphenating the children’s surnames—to “Piegari-Crider”—would “avoid future confusion when

[she] enrolls the children in [school] and extra-curricular activities.” In addition, Karyn noted

that hyphenating the children’s surnames would “allow the children to appreciate and enjoy their

cultural heritage,” since “ ‘Piegari’ is Italian and ‘Crider’ is Scot-Irish.” And, she continued,

since “the children are still young”—currently they are ages four, two, and two (the latter two are

twins)—changing their surnames would “not cause [them] any confusion” and would “not affect

[their] involvement in school and the community.”

¶4     Alexander filed a response in which he asserted that it was not in the children’s best

interests to hyphenate their surnames. In addition, Alexander noted that Karyn, rather than

waiting for the court to rule on her name-change petition, had “already taken it upon herself to

unilaterally hyphenate the children’s surnames in public documents.” One of the children had

been hospitalized and underwent surgery, and Karyn set up a web page for the child on www.

caringbridge.org, under the name “Piegari-Crider.” Attached to Alexander’s response was a copy

of an image of the web page. Alexander asked for an order barring Karyn from hyphenating the

children’s surnames on any official document in the future. 1

       1
            Both Alexander’s response and the CaringBridge web page refer to a child named



                                                -2-
2016 IL App (2d) 160594


¶5     The trial court held a hearing on Karyn’s petition. The court noted that, under section 21-

101, it was required to consider, for each child, “all relevant factors,” including: (1) the parents’

wishes; (2) the child’s wishes; (3) the child’s “interaction and interrelationship” with his or her

family; and (4) “[t]he child’s adjustment to his or her home, school, and community.” Id. The

court further noted that the burden of proof in such cases is a high one, as the statute clearly

states that a name-change order “shall be entered as to a minor only if the court finds by clear

and convincing evidence that the change is necessary to serve the best interest of the child.”

(Emphases added.) Id.; see also In re Tate Oliver B., 2016 IL App (2d) 151136, ¶ 30 (stating

that, “[b]ecause a change in the name of a child is a serious matter with far-reaching

effects,” section 21-101 permits such a change only in compelling circumstances). Despite this

high burden, however, Karyn presented no evidence to the court and submitted no offers of proof

at the hearing (though Karyn’s attorney did reiterate Karyn’s “strong desire” to see the children’s

names hyphenated).

¶6     As noted, the trial court denied Karyn’s name-change petition and entered an order

enjoining her from hyphenating the children’s surnames on any “official document.” The court

indicated that its injunction included, but was not limited to, “school records and medical

records.” The court stated that it was “fair to say what [the order] covered” and that it hoped

Karyn “would respect the [c]ourt’s decision” and would “not do anything that’s going to place

her at risk *** of having to come back in and answer to the [c]ourt.” Karyn’s counsel did not

object, and he indicated that Karyn understood the court’s admonition.

“N.P.” There is no other mention of an “N.P.” in the record, and if “N.P.” is a nickname for one

of the parties’ children, it is unclear to which child it refers. Since both parties agree that “N.P.”

is a reference to one of the children, we merely note the discrepancy.



                                                -3-
2016 IL App (2d) 160594


¶7     Karyn appeals. Although Alexander contends that we do not have jurisdiction to hear

Karyn’s appeal, we plainly do under Illinois Supreme Court Rule 307(a) (eff. Jan. 1, 2016),

which provides for the interlocutory review of an order granting an injunction (which the trial

court’s order plainly is, since it affects the parties in their “everyday activit[ies]” apart from the

underlying litigation). See In re A Minor, 127 Ill. 2d 247, 262 (1989). And, our jurisdiction to

review the injunction pursuant to Rule 307(a) naturally also brings before us the portion of that

same order that denied Karyn’s name-change petition. See, e.g., In re Marriage of Presson, 102

Ill. 2d 303, 308 (1984) (reviewing both an injunction and a name-change order on the merits).

¶8     We first turn our attention to the underlying order, denying Karyn’s petition. With respect

to changing the children’s surnames, we note that “the consistent use of a single name is

important to the child’s emotional development” (Presson, 102 Ill. 2d at 313) and that, as with

any other best-interests determination, the trial court’s decision will not be lightly undone. See,

e.g., In re Tate Oliver B., 2016 IL App (2d) 151136, ¶ 30. Karyn’s appellate brief is largely a

repackaging of the arguments she unsuccessfully presented to the trial court. Added to those

arguments is Karyn’s speculation that hyphenating the children’s surnames would be “less

disruptive” than placing her maiden surname first, as she could have requested. But what Karyn

could have asked the court to do vis-à-vis the children’s surnames is irrelevant. The question is

whether she presented clear and convincing evidence that the name change she did request was

necessary to serve the best interest of each child. See 735 ILCS 5/21-101 (West 2014). And,

since Karyn presented no evidence or offers of proof to the trial court on that point, our review—

under the highly deferential manifest-weight-of-the-evidence standard (In re Tate Oliver B.,

2016 IL App (2d) 151136, ¶ 30)—is made that much easier. The trial court’s decision denying

Karyn’s name-change petition was not against the manifest weight of the evidence.



                                                -4-
2016 IL App (2d) 160594


¶9      We note that, in her appellate brief, Karyn conflates parenting time with parental

decision-making responsibilities when she states that she, as the parent “who exercises

approximately 80% of the parenting time with the children, is the parent who will be responsible

to enroll the children in curricular and extra-curricular activities.” (Emphasis added.) We reject

that assertion outright. Compare 750 ILCS 5/602.7 (West Supp. 2015) (parenting time) with 750

ILCS 5/602.5 (West Supp. 2015) (significant decision-making responsibilities). Pursuant to the

parties’ parenting agreement, although Karyn was allocated the majority of the parenting time,

Alexander and Karyn share equal responsibility for significant decision making on the children’s

behalf, which includes the children’s enrollment in school as well as their participation in extra-

curricular activities. See 750 ILCS 5/602.5(b)(1), (b)(4) (West Supp. 2015). Karyn’s blatant

attempt to transmogrify her greater share of parenting time into a position of power concerning

the children’s surnames, and without any acknowledgement or appreciation of Alexander’s equal

share of decision-making responsibility, misrepresents the parties’ parenting agreement,

misapplies the Illinois Marriage and Dissolution of Marriage Act (750 ILCS 5/101 et seq. (West

2014)), and is not well taken. We emphasize that whether it is Karyn, Alexander, or the two of

them who ultimately “enroll[s]” the children in school or in a given activity has no bearing on

each parent’s equal right to make significant decisions concerning the children.

¶ 10    We need not directly address the injunction separately, since Karyn fails to directly

address it separately in her appellate brief. Cf. Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016) (“[p]oints

not argued are waived”). Nevertheless, forfeiture is a limitation on the parties, not the court, and

the injunction itself is squarely at issue; after all, it is the jurisdictional hook for this appeal. On

this record, we find that the injunction both was justified by the evidence (specifically, by the

tone of Karyn’s petition and by the way she set up the CaringBridge web page) and was



                                                  -5-
2016 IL App (2d) 160594


appropriately tailored to the circumstances of this case. In Presson, our supreme court

established a rule that “an order enjoining the custodial parent *** from changing [a child’s]

name” must be limited to preventing that parent from changing the child’s name “in any legal

proceeding or using any other name in official records or membership applications or records.”

Presson, 102 Ill. 2d at 313-14. In the age of social media, what constitutes an “official record[ ]”

(id.) is certainly debatable. Nevertheless, the injunction carefully adhered to the rule laid out in

Presson, and its additional comments set forth the order’s limited scope. See generally In re J.S.,

267 Ill. App. 3d 145, 147-48 (1994). Given the circumstances, the injunction is a justified prior

restraint on Karyn’s alleged “right” to refer to her children, potentially to their detriment, by

some extra-legal surname. See Presson, 102 Ill. 2d at 313-14. Accordingly, the trial court did not

abuse its discretion when it enjoined Karyn from doing so.

¶ 11   For these reasons, we affirm the order of the circuit court of Du Page County denying

Karyn’s petition to alter the children’s surnames and enjoining her from unilaterally doing so in

any official document.

¶ 12   Affirmed.




                                               -6-